Citation Nr: 0427231	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  94-12 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected hypertension, for the period 
of February 27, 1992, to August 18, 2003.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected hypertension, for the period of 
August 19, 2003, to the present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to 
February 1992.  The veteran also had active duty for training 
from January 1967 to June 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1993 decision by the RO in Buffalo, 
New York, which in pertinent part, granted service connection 
and assigned a noncompensable rating for hypertension, 
effective February 27, 1992, the day following his separation 
from service.  The veteran appealed for a higher rating and 
in January 2000 the RO increased the veteran's disability 
rating to 10 percent, effective February 27, 1992.  The 10 
percent disability rating has remained in effect since the 
instant appeal.
 
Additionally, during the course of this appeal, the veteran 
has raised issues relating to entitlement to service 
connection for a left shoulder disorder, chronic fatigue 
syndrome, anxiety, depression, asthma, a knee disorder, 
whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a right shoulder disorder and entitlement to 
an increased rating for service-connected dermatitis.  As 
these issues are not currently in appellate status they are 
referred to the RO for appropriate action.

The Board also notes that throughout the history of this 
appeal, numerous other issues were raised and properly 
adjudicated; however, at the present time, the only issues 
under appellate review are entitlement to an initial 
disability rating in excess of 10 percent for service-
connected hypertension, for the period from February 27, 
1992, to August 18, 2003, and entitlement to a disability 
rating in excess of 10 percent for service-connected 
hypertension, for the period of August 19, 2003, to the 
present.

The issue of entitlement to a disability rating in excess of 
10 percent for service-connected hypertension, for the period 
of August 19, 2003, to the present is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  For the period from February 27, 1992, to August 18, 
2003, the evidence of record does not demonstrate 
hypertension with diastolic pressure predominantly 110 or 
more.  There are no subjective reports of symptoms or 
objective findings of other physical abnormalities determined 
to be associated with hypertension.


CONCLUSION OF LAW

For the period from February 27, 1992, to August 18, 2003, 
the criteria for an initial disability rating greater than 10 
percent for hypertension were not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.104, 
Diagnostic Code 7101 (1997), Diagnostic Code 7101 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the case of Pelegrini v. Principi, 18 Vet.App. 112 (2004), 
referred to as Pelegrini II, the United States Court of 
Appeals for Veterans Claims (Court) essentially held that VA 
must provide notice "upon receipt" and "when" mandate that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a)/§ 3.159, because an initial AOJ adjudication 
had already occurred.  For the reasons enumerated below, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence 
of events is not shown to have any effect on the case, or to 
cause injury to the veteran.  As such, the Board concludes 
that any such error is harmless, and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In this case, the rating actions dated in December 1993 and 
January 2000 were issued before the enactment of the VCAA.

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
February 1994 Statement of the Case and October 1994, July 
1995, November 1995, April 1996, May 1996, March 1997, April 
1998, January 2000, March 2002 and August 2003 Supplemental 
Statements of the Case, and January 2001 and February 2003 
correspondence from the RO, the veteran has been given notice 
of the information and/or medical evidence necessary to 
substantiate his claim.  

In particular, the Board notes evidence development letters 
dated in January 2001 and February 2003, in which the veteran 
was advised of the type of evidence necessary to substantiate 
his claim.  In these letters, the veteran was also advised of 
his and VA's responsibilities under the VCAA, including what 
evidence should be provided by the veteran and what evidence 
should be provided by VA.  


Factual Background

The veteran submitted his claim for service connection 
disability compensation immediately prior to his retirement 
from service.  Service medical records include recorded blood 
pressure readings during service of 128/94 in March 1991, 
130/80 in April 1991, 130/90 in July 1991, 120/95 in November 
1991 and 128/98 in January 1992. 

This claims folder contains voluminous records reflecting 
treatment for many disabilities, including hypertension.  The 
record contains numerous blood pressure readings over the 11-
year period being addressed in this decision.  While all of 
the records have been reviewed, the Board will report only 
those blood pressure readings taken during various VA 
examinations, as well as any other reports reflecting 
predominantly elevated readings or other evidence which would 
support a finding that a higher rating is warranted.

In connection with his claim, the veteran was afforded a VA 
general medical examination in April 1993.  During the 
examination, the veteran gave a past medical history of 
hypertension for approximately two years.  On examination, 
blood pressure was 142/92.  It was noted that the veteran was 
on medication and the pertinent diagnosis was hypertension.

In October 1993, the veteran underwent a VA hypertension 
examination.  The examiner reported that since the veteran's 
return from Saudi Arabia, he had been on daily medication to 
control his hypertension.  On examination, blood pressure in 
the left arm was 142/90 when sitting, and, while standing, it 
was 144/92.  In the right arm, it was recorded as 142/88.  
The pertinent diagnostic assessment was essential 
hypertension satisfactorily controlled.  

In a December 1993 rating decision, the RO, in pertinent 
part, granted service connection for hypertension and 
assigned a noncompensable rating, effective 
February 27, 1992.

In December 1993 and March 1995, the veteran underwent a 
Persian Gulf examination.  He reported that he took 
medication to control his hypertension.  His blood pressure 
in 1993 was 128/84 with a pulse of 74; and in 1995, it was 
145/90.  

Private outpatient treatment records dated December 1994 to 
March 1996, reveal that the veteran was treated for 
hypertension.  In March 1996, he had a blood pressure reading 
of 120/90.  

In October 1995, the veteran was afforded a disability 
examination for purposes of a Social Security Disability 
(SSD) determination.  On examination, his blood pressure was 
136/88.  No diagnosis pertaining to hypertension was noted.

In November 1995, a VA Staff Physician, submitted a statement 
on behalf of the veteran, which indicated that he had a 
current diagnosis of hypertension, which required Verapamil 
for control and had a side effect of gastroesophageal reflux 
disease (GERD).

In February 1998, the veteran underwent a VA examination for 
hypertension.  He reported the use of medication to control 
his hypertension and noted that it controlled it fairly well.  
Blood pressure was 140/100; 150/90; and 140/98.  The 
pertinent diagnostic impression was hypertension.

In July 1999, the Board remanded the case in order to advise 
the veteran of the recent regulation change in regard to 
Diagnostic Code 7101 and to afford the veteran a current VA 
examination to accurately evaluate his claim under the old 
and new regulations.  Additionally, the Board noted that the 
RO should obtain all the veteran's SSD records. 

Pursuant to the Board remand, the RO received the veteran's 
SSD records in August 1999.  They indicated that the veteran 
was in receipt of SSD commencing from August 1995.

During a December 1999 VA examination, the examiner noted 
that the veteran's blood pressure had been well controlled on 
medication since 1991.  His blood pressure was taken three 
times during the examination, and each time, the reading was 
130/90.  The pertinent diagnostic impression was controlled 
hypertension.

In a January 2000 rating decision, the RO, in pertinent part, 
increased the veteran's service-connected hypertension rating 
to 10 percent.  

In November 2000 and October 2002, the Board again remanded 
the veteran's claim in order to obtain additional medical 
records.  A blood pressure reading in October 2002 was 
115/81.

In July 2003, the RO obtained VA outpatient treatment records 
dated February 2003 to May 2003.  In February 2003, blood 
pressure was recorded as 120/76.  In a May 2003 treatment 
note, the veteran's blood pressure reading was 122/74.  The 
pertinent diagnostic impression was controlled blood 
pressure.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999), See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability is resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's hypertension is evaluated as 10 percent 
disabling under Diagnostic Code (Code) 7101, hypertensive 
vascular disease.  38 C.F.R. § 4.104.  During the pendency of 
the veteran's appeal, VA amended the rating criteria for 
cardiovascular disorders, including hypertension, effective 
January 12, 1998.  See 62 Fed. Reg. 65,207 (1997) (codified 
at 38 C.F.R. pt. 4).  Generally, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, when amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  38 U.S.C.A. § 5110(g); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  
Therefore, prior to January 12, 1998, the Board may apply 
only the previous version of the rating criteria.  As of 
January 12, 1998, the Board must apply whichever version of 
the rating criteria is more favorable to the veteran.

Under the previous version of Code 7101, a 10 percent rating 
is assigned when diastolic pressure is predominantly 100 or 
more.  In addition, when continuous medication is shown 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent will be assigned.  A 20 percent rating 
is in order when diastolic pressure is predominantly 110 or 
more with definite symptoms.  When diastolic pressure is 
predominantly 120 or more and there are moderately severe 
symptoms, a 40 percent rating is warranted.  A maximum 
schedular rating of 60 percent is assigned when diastolic 
pressure is predominantly 130 or more and there are severe 
symptoms.  38 C.F.R. § 4.101, Code 7101 (1997).

Under the amended version of Code 7101, a 10 percent rating 
is in order when diastolic pressure is predominantly 100 or 
more, or; when systolic pressure is predominantly 160 or 
more, or; when an individual with a history of diastolic 
pressure predominantly 100 or more requires continuous 
medication for control.  A 20 percent rating is warranted 
when diastolic pressure is predominantly 110 or more, or; 
when systolic pressure is predominantly 200 or more.  When 
diastolic pressure is predominantly 120 or more, a 40 percent 
rating is warranted.  A maximum schedular rating of 60 
percent is assigned when diastolic pressure is predominantly 
130 or more.  38 C.F.R. § 4.104, Code 7101 (2003).

The Board notes that the RO applied both versions of the 
regulations in supplemental statements of the case dating 
from January 2000 and determined that no increase beyond 10 
percent was warranted.  Accordingly, for the period beginning 
January 12, 1998, the Board may similarly consider each 
version of the regulations without determining whether the 
veteran will be prejudiced thereby.  See Bernard, 4 Vet. App. 
at 392-94.  The Board also observes that the primary 
difference between the two versions of Code 7101 is that the 
former requires symptoms in addition to the specified 
predominant diastolic pressure to receive more than a 10 
percent rating.  Therefore, to the extent a claimant may not 
demonstrate symptoms of hypertension, the amended version of 
Code 7101 is more favorable.

When applying the previous version of Code 7101 from February 
27, 1992, to January 11, 1998, the Board notes the evidence 
of record fails to demonstrate diastolic pressure 
predominantly 100 or more.  In fact, the highest diastolic 
reading during this period of time is 92, and this was shown 
during an October 1993 VA examination for hypertension.  
Additionally, blood pressure readings dated from January 12, 
1998, to August 18, 2003, fail to show diastolic pressure 
readings of predominantly 100 or more.  Hence, when applying 
both the old and new regulations from January 12, 1998, to 
August 18, 2003, neither version is more favorable to the 
veteran in that both would warrant a 10 percent rating and no 
more due to the fact that he requires medication on a daily 
basis for control of hypertension.  Thus, it appears that the 
disability from hypertension falls squarely within the 
criteria for a 10 percent rating and no more.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against an initial disability rating greater than 10 percent 
for hypertension. 38 C.F.R. § 4.3.

This is an initial rating case, on the granting of service 
connection, and thus the Board has considered whether "staged 
ratings" are warranted.  The evidence fails to show any 
distinct period of time, from the date service connection was 
made effective in February 1992 through August 2003, during 
which the veteran's hypertension has been more than 10 
percent disabling, and thus higher staged ratings are not 
indicated during this period.  See Fenderson, supra.
  
Consequently, the Board finds that the veteran's disability 
is not so unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period.  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board notes that 
the veteran's hypertension alone, has not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that it has resulted in marked interference with his 
employment.

The Board concludes that, for the reasons set out above, the 
preponderance of the evidence is against the claim for an 
increased rating, based on an initial determination.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply; therefore, the 
claim for an increased rating, based on an initial 
determination must be denied.  See Gilbert v. Derwinski, 1 
Vet. App 49 (1990).

ORDER

An initial disability rating greater than 10 percent for 
hypertension is denied.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), among other things, 
eliminated the requirement for a well-grounded claim and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (regulations promulgated to implement these 
statutory changes).  With respect to notice, the VCAA 
provides that, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf.  Id.

In a statement from the veteran, received by the RO in May 
2003, he reported that all of his medical care was 
administered at the VA medical center (VAMC) located in 
Syracuse, New York, and that he had upcoming scheduled 
appointments.  On remand, the RO should contact the VAMC in 
Syracuse, New York, and obtain all treatment records dated 
from August 2003 to the present.  

VA's duty to assist the claimant while developing his claim, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), requires VA to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  The duty to 
assist includes obtaining a medical opinion whenever such an 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  In the case at hand, a 
medical opinion is necessary, pursuant to 38 C.F.R. 
§ 3.159(c) (2003), based on a thorough review of the record, 
to determine the nature of severity of the veteran's service-
connected hypertension.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and in 38 C.F.R. § 3.159 
(2003) are fully complied with and 
satisfied.  After the veteran has been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), he 
should be given the opportunity to 
respond.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated him for hypertension and which 
have not already been made part of the 
record.  After the releases are signed, 
the RO should obtain and associate with 
the claims folder all of the veteran's 
treatment records, including records 
from the VAMC in Syracuse, New York, 
dated August 2003 to the present.  All 
attempts to procure records should be 
documented in the file.  If the RO 
cannot obtain the records, a notation 
to that effect should be inserted in 
the file.  The veteran should be 
informed of failed attempts to procure 
records in order that he be provided 
the opportunity to submit any records.

3.  The RO should schedule the veteran 
for a VA cardiovascular examination to 
assess the severity of his service-
connected hypertension.  The claims 
folder, a copy of this remand, and all 
additional evidence obtained pursuant 
to the requests above should be made 
available to the examiner.  A notation 
to the effect that this record review 
took place should be included in the 
report of the examiner.  The examiner 
should be furnished a copy of the 
criteria as set forth in 38 C.F.R. § 
4.104 (Diagnostic Code 7101) (2003).  
The examiner's report should provide 
all current complaints, symptoms, 
clinical findings, manifestations, and 
diagnoses referable to hypertension.  
Blood pressure readings and any 
medication used to control elevated 
blood pressure should be noted.  All 
findings should be reported in detail.  
If any underlying condition is found to 
be causing the hypertension, findings 
specific to such a problem should be 
made.  A complete rationale for any 
opinion expressed must be provided. 

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain 
denied, the veteran should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



